ICJ_086_PassageGreatBelt_FIN_DNK_1992-09-10_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING PASSAGE
THROUGH THE GREAT BELT

(FINLAND v. DENMARK)

ORDER OF 10 SEPTEMBER 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE
DU PASSAGE PAR LE GRAND-BELT

(FINLANDE c. DANEMARK)

ORDONNANCE DU 10 SEPTEMBRE 1992
Official citation :

Passage through the Great Belt (Finland v. Denmark),
Order of 10 September 1992, I.C.J. Reports 1992, p. 348

Mode officiel de citation :

Passage par le Grand-Belt (Finlande c. Danemark),
ordonnance du 10 septembre 1992, C.1.J. Recueil 1992, p. 348

 

Sales number 6 2 5
N° de vente:

 

ISBN 92-1-070685-4

 

 
348

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1992

10 septembre 1992

AFFAIRE
DU PASSAGE PAR LE GRAND-BELT

(FINLANDE c. DANEMARK)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et l’article 89 de son Règlement,

Vu la requête déposée au Greffe de la Cour le 17 mai 1991, par laquelle
la République de Finlande a introduit une instance contre le Royaume du
Danemark au sujet d’un différend concernant le passage par le Grand-
Belt (Storebælt),

Vu l'ordonnance du 29 juillet 1991, par laquelle la Cour s’est prononcée
sur la demande en indication de mesures conservatoires présentée par la
Finlande le 23 mai 1991, et dans laquelle la Cour a déclaré notamment
que, «en attendant une décision de la Cour sur le fond, toute négociation
entre les Parties en vue de parvenir à un règlement direct et amiable serait
la bienvenue»,

Vu l'ordonnance prise le 29 juillet 1991 par le Président de la Cour par
laquelle il a fixé les dates d’expiration des délais pour le dépôt des pièces
de la procédure écrite; vu le mémoire déposé par la Finlande et le contre-
mémoire déposé par le Danemark, dans les délais ainsi fixés;

Considérant que, par lettre du 3 septembre 1992, reçue au Greffe de la
Cour par télécopie le même jour, l’agent de la Finlande, se référant au
passage cité ci-dessus de l’ordonnance de la Cour en date du 29 juillet
1991, a déclaré que la Finlande et le Danemark étaient parvenus ce jour-là

4

1992
10 septembre
Rôle général
n° 86
